Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 08/22/2022.
Claims 1-20 have been examined in this application.  In addition claims 1-20 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Arguments
With respect to 35 U.S.C § 112, Applicant’s arguments, see page 5 of Applicant’s response filed on 08/22/2022, in light of the amendments, the Examiner has withdrawn the rejections related to 35 U.S.C § 112.
With respect to 35 U.S.C § 103, Applicant’s arguments, see page 5-7 of Applicant’s response filed on 08/22/2022.  The Examiner has considered the Applicant’s arguments and has the following response.  With respect to Applicant’s argument on page 6, that “The “item identifier” in Gariepy, however, does not correspond to the scan information or code recited in Claim 1, as Gariepy has no disclosure of the code being scanned.”.  The Examiner disagrees with this assertion.  The Examiner believes that Gariepy discloses that the code or item identifier is scanned.  (Gariepy, See at least: [0120] For example, if, during step 810, the optical sensors of the vehicle scan a bar code or QR code on a Kanban card, then the item identifier can be directly determined (i.e. read directly from the bar code or QR code).)
With respect to the Applicant’s argument that “Jarvis does not teach “a mobile computing device configured to scan a code at a pick-up location within the facility and to generate scan information.”, The Examiner agrees, Jarvis does not teach “a mobile computing device configured to scan a code at a pick-up location…”.  In light of this, an updated search has been carried out with respect to this limitation.  See results under section 35 U.S.C. § 103.
In addition, see the section below titled 35 U.S.C. § 103, as it relates to rejections for 35 U.S.C. § 103 for claims 2-20.
With respect to 35 U.S.C § 101, Applicant’s arguments, see page 7 of Applicant’s response filed on 08/22/2022, the Examiner has considered the Applicant’s argument and agrees.  As a result, the rejections to claims 1-20, as they relate to 35 U.S.C § 101 have been removed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1).
As per claim 1, 
Gariepy discloses:
A system of processing items, the system comprising:
a vehicle control computer configured to receive the scan information the scan information comprising the pick-up location within the facility where an item is to be picked up by an automated guidance vehicle, 

Gariepy discloses a vehicle control computer or self-driving material-transport vehicle, having a processor, that receives scan information or an item identifier that corresponds to or is associated with a pick-up location. (Gariepy: See at least: [0008] The method comprises receiving a provision-replenishment signal having an item identifier associated with an item to be replenished, and a drop-off location. A pick-up location associated with the item identifier is retrieved from a memory. A self-driving material-transport vehicle, having a processor, receives the item identifier, the pick-up location, and the drop-off location.)
Gariepy discloses the item identifier can be scanned.  (Gariepy, See at least: [0120] For example, if, during step 810, the optical sensors of the vehicle scan a bar code or QR code on a Kanban card, then the item identifier can be directly determined (i.e. read directly from the bar code or QR code).)
Gariepy discloses that the provision-replenishment signal can be scanned and includes a pick-up location. (Gariepy, See at least:  [0117] … the vehicle senses (e.g. scans/reads) a provision-replenishment notice such as a Kanban card that has been posed on a provision-replenishment board such as a Kanban board.  [0087] According to some embodiments, generating the provision-replenishment signal may include a human operator manually posting a provision notification (e.g. posting a Kanban card on a Kanban board) and then subsequently, another operator inputting the posted information into a provision-notification terminal (e.g. by scanning a Kanban card).)
Gariepy discloses a provision-replenishment signal including a pick-up location.  (Gariepy, See at least: [0062] The fleet-management system 206 determines a pick-up location 210 (shown with a large “X” as if on a map of the facility 200) where items of the particular item type are stored and available for pick up. According to some embodiments, the item type and/or the pick-up location 210 may be provided by the provision-replenishment signal (e.g. retrieved from the memory of the terminal 204b).)
Gariepy discloses within a facility. (Gariepy, See at least: [0065] The vehicle 208 may be located anywhere within the facility 200 when it receives a mission from the fleet-management system 206…)
Gariepy discloses:
a facility management database configured to determine a next processing event for the item and a drop off location within the facility for the item based on the received scan information; and 

Gariepy discloses a facility management database or fleet-management system providing instructions to determine the next processing event and a drop off location. (Gariepy, See at least: [0065] The vehicle 208 may be located anywhere within the facility 200 when it receives a mission from the fleet-management system 206. As depicted in FIG. 2, the vehicle 208 has received a mission from the fleet-management system 206, which includes instructions to travel to the pick-up location 210 in order to pick up an item from the shelf 214, and drop off the item at the drop-off location 212.)
Gariepy discloses that the mission is based on scanned information such a first provision-replenishment signal. (Gariepy, See at least: [0015] The method comprises using a fleet-management system to generate a first mission based on a first provision-replenishment signal having an associated first pick-up location and a first drop-off location.)
Gariepy discloses that the provision-replenishment signal can be scanned.   (Gariepy, See at least: [0087] According to some embodiments, generating the provision-replenishment signal may include a human operator manually posting a provision notification (e.g. posting a Kanban card on a Kanban board) and then subsequently, another operator inputting the posted information into a provision-notification terminal (e.g. by scanning a Kanban card), [0117] The method begins at step 810, when the vehicle senses (e.g. scans/reads) a provision-replenishment notice such as a Kanban card that has been posed on a provision-replenishment board such as a Kanban board. [0062] The fleet-management system 206 determines a pick-up location 210 (shown with a large “X” as if on a map of the facility 200) where items of the particular item type are stored and available for pick up. According to some embodiments, the item type and/or the pick-up location 210 may be provided by the provision-replenishment signal (e.g. retrieved from the memory of the terminal 204b).)
Gariepy discloses:
an automated guidance vehicle controller configured to navigate an automated guidance vehicle to the pick-up location to pick up the item and to navigate the automated guided vehicle to the drop off location.

Gariepy discloses an automated guidance vehicle controller or a self-driving material-transport vehicle having a processor that determines a pick-up path to guide the vehicle to the pick-up location, to have the vehicle pick-up or receive an item, then determines a drop-off path to the drop-off location. (Gariepy: See at least:  [0008] A pick-up location associated with the item identifier is retrieved from a memory. A self-driving material-transport vehicle, having a processor, receives the item identifier, the pick-up location, and the drop-off location. Based on the pick-up location, the processor determines a pick-up path. The vehicle moves along the pick-up path towards the pick-up location. At the pick-up location, the vehicle receives an item associated with the item identifier. The processor then determines a drop-off path based on the drop-off location. 
Gariepy discloses navigating an automated guided vehicle to a pick-up location. (Gariepy, See at least: [0017] The control system is configured to plan a pick-up path to the pick-up location and drive the vehicle along the pick-up path.)
Gariepy discloses navigating an automated guided vehicle to a drop off location.   (Gariepy, See at least: [0019] According to some embodiments, the control system is further configured to plan a drop-off path to the drop-off location based on the mission, and drive the vehicle along the drop-off path.)
Gariepy does not disclose:
 a mobile computing device configured to scan a code at a pick-up location within the facility and to generate scan information;   

While Gariepy does disclose a device or optical sensor that scans a code or bar code [0118], Gariepy  does not disclose a mobile computing device that scans a code at a pick-up location. Klausner however teaches a mobile computing device or mobile delivery device which can include a bar code scanner. (Klausner, See at least: [0063] The mobile delivery device 234 can be a handheld or portable device used by a carrier or other resource of the distribution network…In some embodiments, the mobile delivery device 234 can be a mobile computing device, such as a smartphone running applications which allow or assist a carrier or other resource to perform their duties…The mobile delivery device 234 can comprise a scanner, such as a barcode scanner…)
Klausner then teaches a mobile computing device that can scans a code at a pick-up location.  (Klausner , See at least: [0129]  When the carrier is at a location of a user having the item for pickup, the carrier, using the mobile delivery device 234 scans or reads the created label information sent to the user in block 702.)
Klausner teaches that the locations can be within a facility.  (Klausner, See at least: [0041] A distribution entity may be an entity engaged in transporting items from one location to another, such as the United States Postal Service (USPS), another commercial carrier, a storage facility, a fulfillment warehouse, a luggage sorting facility, or any other similar facility, company, or entity.)
Klausner teaches generating scan information. (Klausner, See at least: [0132] When the carrier scans the requested label information and validity of the label is confirmed, the mobile printer or mobile delivery device can automatically, or upon prompt from the carrier, generate the physical label.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Gariepy to include a mobile computing device configured to scan a code at a pick-up location within the facility and to generate scan information, as taught by Klausner.  One of ordinary skill in the art would have recognized that using a mobile or portable scanning device would facilitate the distribution process.  As Klausner states. [0049] The user interface 120 may comprise or be implemented as a portable handheld scanning device to facilitate use by a delivery agent (e.g., postal carrier or other distribution resource) moving between locations.
As per claim 11, claim 11 recites the same limitations as claim 1 with the additional element of a method of processing items.  Gariepy discloses a method of processing items.  (Gariepy, See at least: [0008] In one aspect, there is provided a method for autonomous provision replenishment. The method comprises receiving a provision-replenishment signal having an item identifier associated with an item to be replenished, and a drop-off location.)   In addition, claim 11 is therefore rejected under the same grounds as those presented in claim 1. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Rivaya (US 20200122831 A1).
As per claim 2, Gariepy in view of Klausner teach The system of claim 1.
Gariepy does not disclose:
wherein the code is a barcode, located on item processing equipment.

While Gariepy discloses receiving a scan of a bar code [0120], Gariepy does not disclose that the barcode is located on the item processing equipment.  
Rivaya however teaches a drone that detects a machine readable optical element or barcode on an item processing equipment or in this instance a vehicle which handles an item. (Rivaya, See at least: [0080] wherein identifying the vehicle comprises detecting, by the drone, a machine-readable optical element disposed on the vehicle. [0033] In some instances, the machine-readable optical element may be a bar code, a QR code, or the like. [0070] The drone 102 may fly away at block 252, and the vehicle 104 may exit the drone package delivery driving mode, at block 250. In addition, the net 158 may be lowered to the lowered position at blocks 254 and 256, and the package 110 may be removed from the net 158 by a sorting mechanism or the like within the vehicle 104.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Klausner to include wherein the code is a barcode, located on item processing equipment, as taught by Rivaya.  One of ordinary skill in the art would have recognized that scanning a bar code at the processing equipment or vehicle would lead to an improvement to the route efficiency due to minimizing the number of vehicles needed to deliver packages along a route.  As Rivaya states [0031] … The delivery of the package from the drone to the vehicle can occur while the vehicle is in route, which may improve the efficiency of the route, minimize the number of return trips by the vehicle to a depot for picking up packages for delivery, and minimize the number of vehicles needed to deliver packages along the route. of vehicles needed to deliver packages along the route.
Claims 3, 4, 5, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Laury et al. (US 20190228375 A1).
As per claim 3, Gariepy in view of Klausner teach The system of claim 1. 
Gariepy discloses:
      and to select one of the plurality of automated guidance vehicles to pick up the item based at least in part on the received code identifying the pick-up location and the locations and status of the plurality of automated guidance vehicles.  

Gariepy discloses selecting a vehicle from a plurality of vehicles based on the location and status of the vehicle.  (Gariepy, See at least: [0114] Once the mission has been generated, then, at 718, a particular vehicle is selected from a fleet of vehicles. For example, a particular vehicle may be selected based on its current location and whether it is available for a new mission or currently executing a mission and thus unavailable.  Gariepy discloses an item identifier based on a bar code.  [0120] At step 814, the vehicle, fleet-management system, or enterprise resource planning system (as the case may be) determines an item identifier. For example, if, during step 810, the optical sensors of the vehicle scan a bar code or QR code on a Kanban card, then the item identifier can be directly determined (i.e. read directly from the bar code or QR code). Gariepy then discloses a pick-up location based on, or associated with an item identifier.   [0021] The signal has an item identifier associated with an item type to be replenished, and a drop-off location. A pick-up location associated with the item identifier is retrieved from a memory.)  
Gariepy does not disclose:
                                                              further comprising a route management database configured to store the location and status of each of a plurality of automated guidance vehicles

Laury however teaches a database storing the status (which includes location) of autonomous vehicles. (Laury, See at least: [0090] …the delivery management system 100 tracks vehicle locations (e.g., the vehicle current location 214) of the fleet of autonomous delivery vehicles 120 (including the autonomous delivery vehicle 302). For example, the delivery management system 100 can receive regular (e.g., periodic and/or event-based) status updates (e.g., task status, remaining missions, trip progress, the vehicle current location 214, etc.) from the autonomous delivery vehicles 120. The delivery management system 100 can store (in e.g., memory and/or database) and update the status updates for each of the vehicles in the fleet. )
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Klausner to include further comprising a route management database configured to store the location and status of each of a plurality of automated guidance vehicles as taught by Laury.  One of ordinary skill in the art would have recognized as Laury States [0085] Allowing the autonomous delivery vehicle 302 to determine/update the stop location within the target zone near the corresponding delivery location and to send the stop location, and calculating the delivery route 216 at the delivery management system 100 based on the received stop location can provide increased efficiency in operating the autonomous delivery vehicle 302.
As per claim 4, Gariepy in view of Klausner and Laury teach The system of claim 3.
Gariepy does not disclose
 wherein the automated guidance vehicle is selected at least in part based on the proximity of the location of each of the plurality of automated guidance vehicles to the pick-up location.  

While Gariepy discloses selecting an AGV, Gariepy does not disclose that the AGV is selected based on the proximity of the AGV’s location to the pick-up location.  Laury however teaches wherein the automated guidance vehicle is selected at least in part based on the proximity of the location of each of the plurality of automated guidance vehicles to the pick-up location. (Laury, See at least: [0031] The delivery management system 100 can select a vehicle based on a vehicle current location 214 relative to the pickup location corresponding to the requested payload 106. For example, the delivery management system 100 can select the autonomous delivery vehicle that is closest to the pickup location.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Kluasner to include wherein the automated guidance vehicle is selected at least in part based on the proximity of the location of each of the plurality of automated guidance vehicles to the pick-up location, as taught by Laury.  One of ordinary skill in the art would have recognized as Laury States [0085] Allowing the autonomous delivery vehicle 302 to determine/update the stop location within the target zone near the corresponding delivery location and to send the stop location, and calculating the delivery route 216 at the delivery management system 100 based on the received stop location can provide increased efficiency in operating the autonomous delivery vehicle 302.
As per claim 5, Gariepy in view of Klausner and Laury teach The system of claim 3.
Gariepy discloses:
wherein the status of each of the plurality of automated guidance vehicles includes whether or not the automated guidance vehicle is currently transporting an item.  

Gariepy discloses selecting a vehicle based on the vehicle status which includes whether the vehicle is currently executing a mission.  Executing a mission includes transporting an item.  (Gariepy, See at least: [0114] Once the mission has been generated, then, at 718, a particular vehicle is selected from a fleet of vehicles. For example, a particular vehicle may be selected based on its current location and whether it is available for a new mission or currently executing a mission and thus unavailable. [0027] At least one item is delivered to the intermediate stocking queue using the vehicle, according to the mission.)
As per claim 13, all of the subject matter in claim 13 is recited in claim 3 except that claim 13 also claims the limitations of claim 11.  Therefore, claim 13 is rejected under the same grounds as those presented in claims 3 and 11.  
As per claim 14, all of the subject matter in claim 14 is recited in claim 4 except that claim 14 also claims the limitations of claim 13.  Therefore, claim 14 is rejected under the same grounds as those presented in claims 4 and 13.  
As per claim 15, all of the subject matter in claim 15 is recited in claim 5 except that claim 15 also claims the limitations of claim 13.  Therefore, claim 15 is rejected under the same grounds as those presented in claims 5 and 13.  
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Laury et al. (US 20190228375 A1), in further view of Kulkarni et al. (US 20180137454 A1).
As per claim 6,  Gariepy in view of Klausner and Laury teach The system of claim 3.
Gariepy does not disclose:
wherein the route management database is further configured to select one of the plurality of automated guidance vehicles based on characteristics of the item to be picked up.  

Kulkarni however, teaches wherein the route management database is further configured to select one of the plurality of automated guidance vehicles based on characteristics of the item to be picked up.  Kulkarni teaches selecting an automated guidance vehicle based on a characteristic of the item such as an item’s weight or dimensions. (Kulkarni, See at least:  [0132] In an example, the vehicle manager 360 may select the AGV 206 based on an available payload capacity corresponding to one or more of a dimension and weight of the item and/or and an available deployment time corresponding to a targeted delivery time for delivering the item to the delivery point.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy, Klausner, and Laury to include wherein the route management database is further configured to select one of the plurality of automated guidance vehicles based on characteristics of the item to be picked up, as taught by Kulkarni. One of ordinary skill in the art would have recognized as Kulkarni states [0009] For example, the technology may lower labor and other overhead costs currently present in fulfillment systems…The technology.. may lower energy consumption in order fulfillment; may increase the speed with which order fulfillment is completed; and may prevent item theft.
As per claim 7,  Gariepy in view of Klausner, Laury, and Kulkarni teach The system of claim 6.
Gariepy does not disclose:
wherein the characteristics include the item's service class, value, weight, or size.  

Kulkarni however discloses wherein the characteristics include the item's service class,… weight, or size.  Kulkarni teaches selecting an automated vehicle based on an item’s service class (or priority), size (or physical dimensions) and weight of an item. (Kulkarni, See at least: [0102] As shown in FIG. 8, which is a flowchart of an example method 800 for selecting a UAV 202 for transiting the item to the item transfer point, the vehicle manager 360 in block 802 may retrieve the item properties, which reflect properties of the item to be transited, such as but not limited, physical dimension(s) of the item (e.g., length, width, height, etc.), a priority of the item (e.g., reflecting whether delivery of the item is to be expedited, Kulkarni teaches selecting an automated vehicle based on weight of an item.  [0132] Additionally or alternatively, the vehicle manager 360 can compare the weight of the item to the payload capacity(ies) to determine which AGVs 206 can accommodate an item having such a weight. )
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy, Klausner, and Laury to include wherein the characteristics include the item's service class,…weight, or size, as taught by Kulkarni.  One of ordinary skill in the art would have recognized as Kulkarni states [0009] For example, the technology may lower labor and other overhead costs currently present in fulfillment systems…The technology.. may lower energy consumption in order fulfillment; may increase the speed with which order fulfillment is completed; and may prevent item theft.
As per claim 16, all of the subject matter in claim 16 is recited in claims 3 and 6, except that claim 16 also claims the limitations of claim 14.  Therefore, claim 16 is rejected under the same grounds as those presented in claims 3, 6, and 14.  
As per claim 17, all of the subject matter in claim 17 is recited in claim 7 except that claim 17 also claims the limitations of claim 16.  Therefore, claim 17 is rejected under the same grounds as those presented in claims 7 and 16.  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Laury et al. (US 20190228375 A1), in further view of Kulkarni et al. (US 20180137454 A1), in further view of Purwin et al. (US 10000284 B1).  
As per claim 8, Gariepy in view of Klausner, Laury, and Kulkarni teach The system of claim 6.
Gariepy does not disclose:
wherein the route management database is further configured to cancel other automated guidance vehicle's tasks based on the characteristics of the item  

Purwin however teaches wherein the route management database is further configured to cancel other automated guidance vehicle's tasks based on the characteristics of the item.  Purwin teaches canceling an automated guidance vehicle based on a characteristic of an item such as an item’s weight. (Purwin, See at least: (Column 32, Lines 41-52) If the payload weight (W) does exceed the limit (Lim) for a single UAV (at 1506), then the process 1500 includes determining whether the weight falls within a suitable range (between Lim and Lim+N)…. If the payload weight exceeds the range (W>Lim+N), then the system 1500 can refer the instructions (of 1502) to an alternative retrieval system (1512).)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy, Klausner, Laury, and Kulkarni to include wherein the route management database is further configured to cancel other automated guidance vehicle's tasks based on the characteristics of the item, as taught by Purwin.  One of ordinary skill in the art would have recognized as Purwin states (Column 9, Lines 49-56). Thus, based on its knowledge of the location, current state, and/or other characteristics of the various components of inventory system 10 and an awareness of all the tasks currently being completed, management module 15 can generate tasks, allot usage of system resources, and otherwise direct the completion of tasks by the individual components in a manner that optimizes operation from a system-wide perspective.
As per claim 18, all of the subject matter in claim 18 is recited in claim 8 except that claim 18 also claims the limitations of claim 16.  Therefore, claim 18 is rejected under the same grounds as those presented in claims 8 and 16.  
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Bolotski et al. (US 11086336 B1).
As per claim 9, Gariepy in view of Klausner teach The system of claim 1.
Gariepy does not disclose:
wherein the facility management database determines the drop off locations based upon the input location of item processing equipment tasked with processing items for the intended destination. 

However Bolotski teaches wherein the facility management database determines the drop off locations based upon the input location of the item processing equipment tasked with processing items for the intended destination.  Bolotski teaches determining a drop off location based upon an input location of item processing equipment (scanning a barcode or an RFID tag). (Bolotski, See at least: (Column 7, Lines 47-52)) At block 305, the master controller determines a destination for an item received at the feeder of the item-sortation machine. In one embodiment, the master controller determines the desired destination of the received items by scanning a bar code or reading an RFID tag on the item when in the feeder.) 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Kluasner to include wherein the facility management database determines the drop off locations based upon the input location of item processing equipment tasked with processing items for the intended destination, as taught by Bolotski.  One of ordinary skill in the art would have recognized as Bolotski states, (Column 16, Lines 13-18) In one embodiment, the system 700 includes a plurality of input stations which may increase the feed rate of pieces. In addition, the input stations may be configured to process different types of items. In this way, each input station could be configured to efficiently process a particular category of items.  
As per claim 10, Gariepy in view of Klausner teach The system of claim 1.
Gariepy does not disclose:
further comprising a route management database configured to store routes of travel within a facility.  

 However, Bolotski teaches further comprising a route management database configured to store routes of travel within a facility.  Bolotski teaches storing a route.  (Bolotski, See at least: (Column 8, Lines 13-24) At block 315, the robot controller to which the address was transmitted identifies a predefined path corresponding to the address. In one embodiment, the robot controller includes memory which stores at least one predefined path for each of the potential addresses… The paths may be the shortest routes to the containers and back to the feeder, but do not have to be.  Bolotski teaches a facility.  (Column 3, Lines 21-25 ) The embodiments herein can be used in any machine that relies on wireless control signals which can interfere with other wireless controlled machines in a shared area (e.g., a warehouse, sorting facility, mail processing facility, packing facility, etc.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Klausner to include further comprising a route management database configured to store routes of travel within a facility, as taught by Bolotski.  One of ordinary skill in the art would have recognized as Bolotski states (Column 8, Lines 17-30) Put differently, the robot controller may store at least one path to each item drop off point (e.g., a location of a container). The path can be divided into a plurality of different segments which the robot travels to reach the destination and return to the feeder to retrieve another package…That way, another robot can traverse the same path when dropping off an item without the threat of colliding with a robot returning from dropping off an item at the same container. In this example, the robots can all use the same path when delivering items to the same location or container.  
As per claim 19, all of the subject matter in claim 19 is recited in claim 9 except that claim 19 also claims the limitations of claim 11.  Therefore, claim 19 is rejected under the same grounds as those presented in claims 9 and 11.  
As per claim 20, all of the subject matter in claim 20 is recited in claim 10 except that claim 20 also claims the limitations of claim 11.  Therefore, claim 20 is rejected under the same grounds as those presented in claims 10 and 11.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. (20180276604 A1), in view of Klausner et al. (US 20190005741 A1), in further view of Stamm et al. (US 6705523 B1).
As per claim 12, Gariepy in view of Klausner teach The method of claim 11, 
Gariepy does not disclose: 
wherein the scanned code at the pick-up location is a barcode.

While Gariepy discloses receiving a scan of a bar code [0120], Gariepy does not disclose that the barcode is located at the pick-up location.  Stamm however teaches scanning a barcode at a pickup location. (Stamm, See at least: (Column 9, Lines 17-24) Scanners 164,166 at the AGV pickup stations 162,110 scan the supply load barcode labels. Following confirmation that the correct supply load has been transferred to the AGV pickup station 162, 110, an automated guided vehicle is dispatched by the supply delivery computer via the vehicle facility manager computer system to transport the supply load from the pickup station 162,110 to a production line delivery station.)
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combination of Gariepy and Klausner to include  wherein the scanned code at the pick-up location is a barcode, as taught by Stamm.  One or ordinary skill in the art would have recognized that scanning a code at the pick-up location would result in reducing misdeliveries and increasing production line efficiency.  As Stamm states (Column 13, Lines 29-33) The present invention reduces the misdelivery of supplies in a production environment by ensuring that the appropriate supplies are delivered to the correct location on the production line. As a result, production line efficiency is increased and may result in reduced production costs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN G WEBSTER/Examiner, Art Unit 3628             

/ALLISON G WOOD/Primary Examiner, Art Unit 3625